Wright, J.,
dissenting. I must respectfully dissent from the decision of today’s majority which significantly *75limits the statutorily granted powers of local boards of education.
R.C. 3319.17 provides in pertinent part:
“When by reason of decreased enrollment of pupils, return to duty of regular teachers after leaves of absence, or by reason of suspension of schools or territorial changes affecting the district, a board of education decides that it will be necessary to reduce the number of teachers, it may make a reasonable reduction. * * *”
I agree with the majority’s analysis to the extent it identifies three requirements before a board may reduce its teaching force pursuant to R.C. 3319.17: one of the reasons enumerated therein must exist, the reduction must be made “by reason of” one of those criteria, and the reduction must be reasonable. I disagree with the majority’s conclusion, however, that these three requirements were not satisfied in the present case.
The record shows a decrease in pupil enrollment in the South Range Local School District from 1,592 in 1976 to 1,235 in 1985, and in the South Range High School (in which appellant taught) from 547 in 1976 to 436 in 1985. There was no decrease, however, between 1984 and 1985. Appellant was suspended in 1985.
The majority holds that appellant’s suspension was not by reason of a decline in enrollment because enrollment in the district and in the high school “had ceased to decline in the year of suspension.” By requiring that a decline occur in the actual year of suspension, the majority greatly limits the flexibility given boards of education by the General Assembly in R.C. 3319.17. See Dorian v. Euclid, Bd. of Edn. (1980), 62 Ohio St. 2d 182, 184, 16 O.O. 3d 208, 210, 404 N.E. 2d 155, 158.
The inquiry as to whether a “decline” in enrollment has occurred in a school district logically requires a comparison of the current year’s enrollment with the enrollment of past years. In Dorian, supra, the trial court found a twenty-two percent decline in enrollment over the ten-year period preceding the reduction. Id. at 185, 16 O.O. 3d at 211, 404 N.E. 2d at 158. There was no specific finding of a decline during the particular year of the reduction, nor is there any indication in the opinion of this court that such a decline is required by R.C. 3319.17.
The majority’s decision to limit a school board’s inquiry to enrollment changes for a single year is, in my view, both shortsighted and unwise. For example, a slight decline in enrollment in a particular year may not warrant a reduction in teaching forces, particularly where enrollment in the district over the previous decade had significantly increased. Conversely, where, as in this case, a steady decline in enrollment over a ten-year period is experienced, a decision to reduce teaching forces may be warranted notwithstanding that such decision is made in a year when the decline has leveled off. In effect, the majority decision will encourage school boards to act quickly to reduce their numbers of teachers whenever there is a decline in enrollment, large or small, during a particular year, since they can no longer wait until enrollment has leveled off before making informed decisions concerning appropriate staff levels. This effect is obviously contrary to the spirit of the Teachers’ Tenure Act. In my view, it is in the interest of both teachers and school boards that staff reduction decisions not be made hastily.
Rather than limiting the discretion of school boards, this court should, as it has in the past, apply the plain *76language of R.C. 3319.17, which refers to a “decreased” and not a “decreasing” enrollment of pupils.
For the foregoing reasons, and because I believe the appellee’s suspension of appellant’s contract was a “reasonable reduction” in light of the significant decline in enrollment within the district, I would affirm the judgment of the court of appeals. Accordingly, I respectfully dissent.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.